Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 1 of 25




            EXHIBIT 6
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 2 of 25




                               1
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 3 of 25




                               2
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 4 of 25




                               3
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 5 of 25




                               4
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 6 of 25




                               5
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 7 of 25




                               6
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 8 of 25




                               7
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 9 of 25




                               8
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 10 of 25




                                9
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 11 of 25




                               10
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 12 of 25




                               11
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 13 of 25




                               12
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 14 of 25




                               13
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 15 of 25




                               14
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 16 of 25




                               15
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 17 of 25




                               16
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 18 of 25




                               17
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 19 of 25




                               18
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 20 of 25




                               19
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 21 of 25




                               20
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 22 of 25




                               21
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 23 of 25




                               22
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 24 of 25




                               23
Case 6:20-cv-00729-ADA Document 37-6 Filed 03/01/21 Page 25 of 25




                               24
